Per Curiam.
The defendants contest the items of payments and their propriety and necessity and show by affidavits a right to an account of disposition of advances made to plaintiffs out of a fund created to complete building operations in which the parties were engaged. With these issues disputed a summary decision on motion ought not to have been made. The order granting summary relief should be reversed and the issues remitted to trial. The judgment and order should be reversed, with costs, and the motion denied, with ten dollars costs. Present ■ — Finch, P. J., Merrell, McAvoy, Martin and Sherman, JJ. Judgment reversed, with costs, and motion denied, with ten dollars costs.